COLEMAN, Justice.
This is an appeal from a judgment denying appellant’s petition to intervene in a suit filed by Loyce A. Tate v. Mrs. Olma W. Macy, et al., to recover damages for personal injury allegedly suffered by Tate as a proximate consequence of the negligent or wanton operation of an automobile on a public street by defendants.
The petition for intervention states that at the time Tate was injured as aforesaid, he was engaged in his duties as a police officer employed by the City of Birmingham; that under the rules and statutes governing Tate’s employment, the City was required to pay him $519.55 salary during the time he was disabled as a result of the accident; and that under its obligation to maintain an efficient police department, the City paid Tate’s hospital and surgical expenses in the amount of $44.10 in order to restore the injured policeman to duty as soon as possible.
The trial court denied the City’s petition to'intervene and that ruling is assigned as error.
This case is due to be and is affirmed on authority of City of Birmingham v. Walker, *217ante, p. 150, 101 So,2d 250, and City of Birmingham v. Trammell, post, p. 245, 101 So.2d 259.
Affirmed.
All the Justices concur except STAKE-LY, J., not sitting.